Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claim amendment
filed on 06/02/2022.; Claims 1, 8, 15, 21, 23, and 25 have been amended; Claims 5, 7, 12, 14, 18, and 20 have been cancelled; Claims 1, 8, and 15 are independent claims.  Claims 1-4, 6, 8-11, 13, 15-17, 19, and 21-26 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
Applicants’ arguments in the instant amendment, filed on 06/02/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: Applicants respectfully maintain that Decenzo fails to teach identifying one or more network access points (see previous responses). However, in the interest of advancing prosecuting. 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Decenzo does teach identifying one or more network access points (Please, See previous responses for more details, mailed on 03/02/2022, on pages 3-4). 
Regarding to arguments to the amended limitations have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Hillier et al. (“Hillier,” US 2012/0320736, published Dec. 20, 2012), further in view of Enos (Enos,” US 2018/0150087, published May 31, 2018), and Diamant et al. (“Diamant,” US 2009/0038015, published Feb. 5, 2009).

Regarding claim 1, Decenzo discloses a computer-implemented method for detecting and resolving network vulnerabilities using a drone, the method comprising:
self-guiding a route within an are interest, wherein the route and a frequency of self-guiding the route are at least one of varied to reduce predictability and based on one or more triggers (Decenzo: par. 0056, When the drone is in autonomous mode [i.e. self-guiding], the modified pattern can be accomplished by the gateway/server producing a new route taking into consideration results of analytics processing, and reprogramming the drone with the new route …The new route can be varied, including causing the drone to hold station or position about that location providing continuous video surveillance  [i.e. active probing] or data collection back to the monitoring station or to follow a path determined by the analytics processing; par. 0062, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises. …; See also par. 0053, 0094).
connecting to one or more networks within the area of interest as the route is self-guided (Decenzo: par. 0056, the drone is in autonomous mode [i.e. self-guiding]; Decenzo: abstract; par. 0050, The data or communication network of an embodiment includes any combination of wired and/or wireless channels …data network includes broadband network [i.e. network], one or more wireless links, and may include a wireless data network (e.g., WiFi, cellular network, etc.) [i.e. one or more network]. The network of an embodiment includes additional components (e.g., access points, routers, switches, DSL modems, etc.) interconnecting the server with the data network, but is not so limited; See also par. 0062);
identifying one or more network access points connected to the one or more networks (Decenzo: abstract, par. 0050, The data or communication network of an embodiment includes any combination of wired and/or wireless channels …data network includes broadband network [i.e. network], one or more wireless links, and may include a wireless data network (e.g., WiFi, cellular network, etc.) [i.e. one or more network]. The network of an embodiment includes additional components (e.g., access points, routers, switches, DSL modems, etc.) interconnecting the server with the data network [i.e. network], but is not so limited; par. 0109, a network access point (e.g. wireless, wired, wireless/wired, etc.) to access a remote network and devices remote t the premises… and device to the premises, See also fig. 5, pars. 0070, 0073, 0108, 0141-0142);
detecting one or more network vulnerabilities of the one or more network access points via active probing (Decenzo: par. 0055, The processing upon detection of an unacceptable level of feature differences, modifies the drone navigation pattern. If intrusion is detected by the drone and/or other sensors within a facility, such as a window being opened or a glass break detector or contact switch being asserted on an intrusion detection system; Triggering events include for example, but are not limited to, at least one of a pre-specified time, an event detected by premises sensors and/or network devices (e.g., sensor event, door opens, motion, glass breaks, broadband connection fails, etc.), an event detected at on-board PAD sensors and/or network devices (e.g., sensor event, light, motion, sound, heat, etc.), external system data or alerts (e.g., weather alerts, off-premises alert at an adjacent premises, etc.; par. 0056, When the drone is in autonomous mode [i.e. self-guiding], the modified pattern can be accomplished by the gateway/server producing a new route taking into consideration results of analytics processing, and reprogramming the drone with the new route …The new route can be varied , including causing the drone to hold station or position about that location providing continuous video surveillance  [i.e. active probing].., and the like; See also fig. 5, pars. 70, 73, 0108, 0141-0142; triggering events include network devices);
identifying a resolution to the one or more network vulnerabilities (Decenzo: par. 0062, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises. On detecting or receiving any alarm or trouble that is initiated by an interconnected security system or as a result of drone sensors, the drone uses the route plan and crash avoidance to navigate to the waypoint closest to the reported point of protection that triggered the alarm or trouble to capture and transmit video images, sound, and/or environmental data. This data is stored and/or relayed to the command center and/or monitoring center); and
resolving, by the drone, the one or more network vulnerabilities based on the identified resolution (Decenzo: par. 0062, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises. On detecting or receiving any alarm or trouble that is initiated by an interconnected security system or as a result of drone sensors, the drone uses the route plan and crash avoidance to navigate to the waypoint closest to the reported point of protection that triggered the alarm or trouble to capture and transmit video images, sound, and/or environmental data. This data is stored and/or relayed to the command center and/or monitoring center).
Decenzo discloses identifying one or more network access points connected to the one or more networks but does not explicitly disclose “one or more device characteristics of the one or more network access points via network mapping of border gateway protocol data.”
However, in an analogous art, Hillier discloses wherein one or more device characteristics of the one or more network access points via network mapping of border gateway protocol data (Hillier: fig. 1, network access point 112 communicates with Border Gateway 120; par. 0034, a mobile communication device 110 connects directly with the network access point 112 via a longer range wireless communication standard than is available via the IEEE 802.11 and Bluetooth standards. For example, the mobile communication devices connect to the network access point via one of the IEEE 802.16 standard and the 3GPP LTE standard; See also, pars. 0034-0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hillier with the method and system of Decenzo to include “one or more device characteristics of the one or more network access points via network mapping of border gateway protocol data.” One would have been motivated to use border gateway which can quickly be used to redirect mobile communication devices assigned to failed server to secondary telephony server, if one or more of telephony servers fails due to hardware failure and/or software failure, and is no longer able to receive and route data to mobile communications device as desired. Use of border gateway reduces need for extended functionality on mobile communication device, thus reducing complexity of hardware and software issues on mobile communication device and providing potential increases in battery life for mobile devices (Hillier: abstract, pars. 0024-0026).
Decenzo discloses self-guiding a route within an area interest but does not explicitly disclose via artificial intelligence self-guiding via artificial intelligence.
However, in an analogous art, Enos discloses self-guiding via artificial intelligence a route (Enos:  fig. 1, par. 0028; A tagging drone (TD) 106 can be manually operated by the CCS 102 (for example, either directly or relayed through one or more CCDs 104), in an automated manner [i.e. self-guiding] using software (for example, using machine learning, artificial intelligence, and the like), or a combination of the two; par. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Enos with the method and system of Decenzo and Hillier to include self-guiding via artificial intelligence a route. One would have been motivated to capture an unauthorized target in a safe and planned manner without unnecessary risk to the human resources as replaceable equipment is used to initially identify and mark unauthorized targets. The method enables permitting efficient and safe capture of unauthorized targets that cross a defined border (Enos: par. 0005).
 Decenzo discloses detecting one or more network vulnerabilities of the one or more network access points via active probing but does not explicitly disclose attempts to exploit the one or more network vulnerabilities.
However, in an analogous art, Diamant discloses attempts to exploit the one or more network vulnerabilities (Diamant: abstract, pars. 0020, 0022, the exploit detector 180 can detect a current exploit (or attempted exploit) 181 that is attacking a vulnerability in the system 105; pars. 0024, 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Diamant with the method and system of Decenzo, Hillier, and Enos to include exploiting the one or more network vulnerabilities. One would have been motivated to provide a firewall that automatically responds by blocking or slowing down access of network traffic to ports since firewall rule is modified. Shortens delay interval since security fix that fixes any damage which is caused by exploit is immediately applied (Diamant: par.  0029, 0031). 
Regarding claim 2, the combination of Decenzo, Hillier, and Enos discloses the method of claim 1. The combination of Decenzo and Enos further discloses comprising: 
transmitting information regarding the one or more vulnerabilities to a command center (Decenzo: par. 0055, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises. On detecting or receiving any alarm or trouble that is initiated by an interconnected security system or as a result of drone sensors, the drone uses the route plan and crash avoidance to navigate to the waypoint closest to the reported point of protection that triggered the alarm or trouble to capture and transmit video images, sound, and/or environmental data. This data is stored and/or relayed to the command center and/or monitoring center; Enos: par. 0003).
Regarding claim 8, claim 8 is directed to a computer program product for detecting and resolving network vulnerabilities using a drone associated with the method claimed in claim 1; claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 9, claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a computer system for detecting and resolving network vulnerabilities using a drone, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors associated with the method claimed in claim 1; claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Hillier et al. (“Hillier,” US 2012/0320736, published Dec. 20, 2012), further in view of Enos (Enos,” US 2018/0150087, published May 31, 2018), Diamant et al. (“Diamant,” US 2009/0038015, published Feb. 5, 2009), and Castro Duran et al. (“Castro,” US 2019/0172278, filed Jul. 1, 2016).
Regarding claim 3, the combination of Decenzo, Hillier, Enos, and Diamant discloses the method of claim 2.  Decenzo and Hillier do not explicitly disclose receiving a transmitted resolution to the one or more vulnerabilities from the command center based on the transmitted information.
However, in an analogous art, Castro discloses wherein receiving a transmitted resolution to the one or more request for solution from the command center based on the transmitted information (Castro: par. 0045, the drone processor 305 may be programmed to transmit a request for a solution to the service center. The request may include the received diagnostics information. The drone processor 305 may receive a response from the service center that includes a proposed solution.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Castro with the method and system of Decenzo, Hillier, Enos, and Diamant to include receiving a transmitted resolution to the one or more vulnerabilities. One would have been motivated to a drone to be in a better position to arrive at a vehicle location faster than a service lorry and provide support at a lower cost than other traditional methods of roadside assistance (Castro: par. 0007).
Regarding claim 10, claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Hillier et al. (“Hillier,” US 2012/0320736, published Dec. 20, 2012), further in view of Enos (Enos,” US 2018/0150087, published May 31, 2018), Diamant et al. (“Diamant,” US 2009/0038015, published Feb. 5, 2009), and Castro Duran et al. (“Castro,” US 2019/0172278, filed Jul. 1, 2016), and Gu et al.(“Gu,” US 2019/0315482, filed Apr. 16, 2018).
Regarding claim 4, the combination of Decenzo, Hillier, Enos, Diamant, and Castro discloses the method of claim 3. Decenzo, Hillier, Enos, Diamant, and Castro do not explicitly disclose storing the transmitted resolution to the one or more vulnerabilities.
However, in an analogous art, Gu discloses storing the transmitted resolution (Gu: par. 0023, Moreover, because the determination is performed remotely from the UAV, the UAV's computing device need not have the additional processing power and data stored locally at the UAV required to make such determinations);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gu with the method and system of Decenzo, Hillier, Enos, and Castro to include “storing the transmitted resolution to the one or more vulnerabilities” to provide users with means for ensuring effective and efficient management for group of unmanned aerial vehicles.  Lowers overall cost and lead time of unmanned aerial vehicle since defective components and sub-assemblies are identified early in assembly process.  Ensures automatic responding to problem condition (Gu: abstract; pars. 0028, 0038).
Regarding claim 11, claim 11 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Hillier et al. (“Hillier,” US 2012/0320736, published Dec. 20, 2012), further in view of Enos (Enos,” US 2018/0150087, published May 31, 2018), Diamant et al. (“Diamant,” US 2009/0038015, published Feb. 5, 2009), and Flick (“Flick,” US 10,137,984, filed Aug. 12, 2016).
Regarding claim 6, the combination of Decenzo, Hillier, Enos, and Diamant discloses the method of claim 1.  Decenzo, Hillier, Enos, and Diamant do not explicitly disclose generating a model describing patterns of the identified one or more vulnerabilities; and modifying the route based on the model. 
However, in an analogous art, Flick disclose wherein generating a model describing patterns of the identified one or more vulnerabilities (Flick: Col. 23, lines 31-36; the machine learning programs may be trained by inputting sample data sets or certain data into the programs, such as drone, drone-mounted sensor, mobile device-mounted sensor, and/or home-mounted sensor data, smart home controller data, and other data discuss herein,,; Col. 23, line 59, Col. 24, line 6; Additionally, the machine learning programs may be trained with drone-mounted sensor data, home-mounted sensor data, mobile device sensor data, smart home controller data, and/or other sensor data to identify abnormal conditions (e.g., fires or water leaks); estimate damage to a property, property features, or personal articles; estimate repair or replacement costs for properties, property features, or personal articles; estimate insurance quotes for properties, property features, or personal articles; generate navigation maps; identify flight paths and obstacles within properties; determine corrective actions (de-energize circuits, control smart water valves, control smart fire extinguishers); determine recommendations; generate proposed insurance claims for insureds after an insurance-related event; and/or other actions discussed herein.); and 
modifying the route based on the model (Flick: Col. 23, lines 31-36; Col. 23, line 59, Col. 24, line 6; generate navigation maps; identify flight paths and obstacles within properties; determine corrective actions (de-energize circuits, control smart water valves, control smart fire extinguishers); determine recommendations; generate proposed insurance claims for insureds after an insurance-related event; and/or other actions discussed herein). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Flick with the method and system of Decenzo, Hillier, Enos, and Diamant to include “generating a model describing patterns of the identified one or more vulnerabilities; and modifying the route based on the model to provide users with means for using machine learning to generate model which is created based upon example inputs of  data in order to make valid and reliable prediction for novel inputs (Flick: Col. 23: lines 28-30).
Regarding claim 13, claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965) in view of Hillier et al. (“Hillier,” US 2012/0320736), further in view of Enos (Enos,” US 2018/0150087), Diamant et al. (“Diamant,” US 2009/0038015, published Feb. 5, 2009), Boyter et al. (“Boyter,”2003/0212779), Simakov et al. (“Simakov,” US 2018/0107820), and Bokern et al. (“Von Bokern,” US 2014/0181891).
Regarding claim 21, the combination of Decenzo, Hillier, Enos, and Diamant teaches the method of claim 1, wherein the one or more network vulnerabilities but does not explicitly disclose selected from a group comprising open ports, unsecured interfaces, unsecured APIs.
However, in an analogous art, Boyter discloses wherein selected from a group comprising open ports, unsecured interfaces, unsecured APIs (Boyter: par. 0060, determining all open ports, means for scanning each port of each active host for detecting security vulnerabilities, and means for notifying a user of all open ports and detected security vulnerabilities.  The system may further comprise a graphical user interface connected to a control database via a user interface gateway and a communications network for initiating a new scan job by entering a new set of address ranges by a user into a control database, and a daemon supervisor and a high priority port scanner daemon for executing an initial high priority port scan based on detecting an active host having an address within the new set of address ranges).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Boyter with the method and system of Decenzo, Hillier, Enos, and Diamant to include, wherein selected from a group comprising open ports, unsecured interfaces, unsecured APIs. One would have been motivated to detect all designated hosts for changes in open ports and vulnerabilities effectively, and prevents access from unauthorized users (Boyter: abstract).
Decenzo Hillier, Enos, and Boyter do not explicitly disclose default administrative user credentials.
However, in an analogous art, Simakov discloses default administrative user credentials (Simakov : pars. 0082, 0085, A defender monitoring the admin user account activity may take remedial action, such as modifying the admin user account name, password, and/or group membership).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Simakov with the method and system of Decenzo, Hillier, Enos, Diamant, and Boyter to include wherein selected from a group comprising wherein default administrative user credentials to provides users with means for detecting a suspicious local activity using a remote admin interface protocol, so that defenders use remote admin interface protocol capabilities to gain visibility to local user's activities.  (Simakov: par. 0044).
Decenzo, Hillier, Enos, Diamant, Boyter, and Simakov do not explicitly disclose a group publicly accessible networks.
However, in an analogous art, Von Bokern discloses a group publicly accessible networks (Von Borkern: par. 0052, an internet connection of the enterprise network 433 can be exploited by a system device to introduce threats and vulnerabilities to the enterprise domain from web-based sources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Von Bokern with the method and system of Decenzo, Hillier, Enos, Diamant, Boyter, and Simakov to include wherein selected publicly accessible networks. One would have been motivated to provide the security policy of the network is implemented on the computing device based on the attributes, thus implementing the security policy of the network on the computing device in an efficient manner (Von Bokern: abstract). 
Regarding claim 23, claim 23 is similar in scope to claim 21, and is therefore rejected under similar rationale.
Regarding claim 25, claim 25 is similar in scope to claim 21, and is therefore rejected under similar rationale.


Claims 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Hillier et al. (“Hillier,” US 2012/0320736, published Dec. 20, 2012), further in view of Enos (Enos,” US 2018/0150087, published May 31, 2018), and Diamant et al. (“Diamant,” US 2009/0038015, published Feb. 5, 2009), and Kotinas et al. (“Kotinas, US 2018/0255084 filed Mar. 1, 2018), and Teague (“Teague, US 2018/0017973, published Jan. 18, 2018).
Regarding claim 22, the combination of Decenzo, Hillier, Enos, and Diamant teaches the method of claim 1, wherein the one or more triggers but does not explicitly disclose selected from a group comprising an electronic device connecting to the network, a power outage of the network, resetting of the network, updating the network, and updating the drone.
However, in an analogous art, Kotinas discloses wherein selected from a group comprising an electronic device connecting to the network, a power outage of the network, resetting of the network, and updating the network (Kotinas: fig. 2, client device 102a-n [i.e. electronic devices] are connected to network 204; par.  0106; For example, the network security monitor 120 can, responsive to detecting the threat, disable the network element, restart the network element, reset the network element, repair the network element, patch  or update the network element, or otherwise eliminate or remove the threat affecting the network element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kotinas with the method and system of Decenzo, Hillier, Enos, and Diamant to include wherein selected from a group comprising an electronic device connecting to the network, a power outage of the network, resetting of the network, and updating the network. One would have been motivated to provide enabling indexing logs provided to a network security monitor, so that the network security monitor can achieve greater efficiency by comparing the logs to appropriate lists of potential threat indicators, thus reducing amount of computing resources consumed by the network security monitor during operation (Kotinas: pars. 0004; 0114).
Kotinas does not explicitly disclose wherein selected from a group comprising updating the drone.
However, in an analogous art, Teague disclose updating the drone (Teague: par. 0061, the drone 300 may receive navigational control data or an update to navigational control data (e.g., route changes, control commands, radio link quality updates, and/or search maneuvers for radio link quality trigger events) from a server compiling and/or maintaining a database of such data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Teague with the method and system of Decenzo, Hillier, Enos, Diamant, and Kotina to include wherein selected from a group comprising updating the drone. One would have been motivated to improve communication while enroute to the destination by using the quality communications route, rather than a shortest route. The drone can need to search for regions in which wireless communications can be reestablished or in which better radio link quality can be maintained when the drone is unable to perform wireless communications with a ground station (Teague: abstract, par. 0003).
Regarding claim 24, claim 24 is similar in scope to claim 22, and is therefore rejected under similar rationale.
Regarding claim 26, claim 26 is similar in scope to claim 22, and is therefore rejected under similar rationale.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

July 9th, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439